Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				       DETAILED ACTON
	The office acknowledges Applicants’ claim amendments dated 7/12/2022 and 08/09/2022. Claim 1 has been amended and claims 3, 13-20 has been cancelled (08/09/2022 amendments). Claims 1-2, 4-12 are pending. In light of the claim amendments and arguments the rejections of record are withdrawn. Claims 1-2, 4-12 are allowed. 
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed method of increasing the engraftment efficiency of myogenic progenitor cells comprising contacting the myogenic progenitor cells with one or more agents that increase the engraftment efficiency of the myogenic progenitor cells into a subject, wherein the one or more agents are selected from the group consisting of a compound that increases intracellular Ca** levels in myogenic progenitor cells, meclofenamic acid (MFA) at a concentration of from about 1-50 µM, lysophosphatidic acid (LPA) at a concentration of from about 0.1-10 µM, and niflumic acid (NFA) at a concentration of from about 0.1 to 150 µM is not suggested or taught by the prior art. The prior art Rubin discloses a number of small molecules that can enhance proliferation in cultures of primary mouse satellite cells. Mooney et al. discloses a device (a hydrogel) comprising either VEGF or a combination of VEGF and IGF seeded with myoblasts or satellite cells for delivery of said cells to a site of injury in an individual. There is no teaching or suggestion in Rubin et al. or in Mooney et al. that teaches the use of MFA, LPA or MFA (and in the concentration ranges) in enhancing the engraftment efficiency of myogenic progenitor cells. Applicants provide data for the engraftment efficacy of transplanted myogenic progenitors in recipient adult zebrafish (See Figs 4A-C, 5) with MFA, LPA and NFA. The prior art do not anticipate or make obvious the claimed method. Claims 1-2, 4-12 are allowed. 

		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627